      CASE 0:19-cr-00284-JRT-LIB Document 34 Filed 02/24/20 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                            Criminal No. 19-284 (JRT/LIB)

                                  Plaintiff,

 v.                                                              ORDER

 SHELBY GENE BOSWELL,

                         Defendant.
 _______________________________________________________________________

      Andrew Winter, Bradley Endicott, Assistant United States Attorneys, UNITED
      STATES ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600,
      Minneapolis, MN 55415, for plaintiff,

      Paul C Engh, 200 South 6th Street, Suite 420, Minneapolis, MN 55402, for
      defendant.

      The defendant has filed a motion for continuance of trial (Docket No. 32). Based

on all the records, files, and proceedings in this case, IT IS HEREBY ORDERED that:

      1) The Motion to Exclude Time Under the Speedy Trial Act [Docket No. 32] is

          GRANTED;

      2) Trial of this case is continued to May 11, 2020 at 9:00 a.m. in Courtroom 1 at 515

          West First Street, Duluth, Minnesota 55802.

      3) The time from the date of this order through May 11, 2020 shall be excluded in

          computing the time within which the trial in this matter must commence under

          the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A). The ends of justice

          will be served by continuing the trial date. This finding is based upon the Court’s
      CASE 0:19-cr-00284-JRT-LIB Document 34 Filed 02/24/20 Page 2 of 2


         conclusion that the failure to grant such a continuance would unreasonably deny

         the parties a right to a fair and just hearing.


DATED: February 24, 2020
at Minneapolis, Minnesota                                  s/John R. Tunheim
                                                          JOHN R. TUNHEIM
                                                      United States District Judge
